DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species 3, claims 11-17, in the reply filed on September 25, 2020 is acknowledged.
After the search was conducted for Species 3, art was found that read on all the Species. Thus there is not a burden on the Examiner to examine all the species. Therefore Species 1 and Species 2 are rejoined and claims 1-17 are examined below.
Terminal Disclaimer
The terminal disclaimer filed on February 12, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,081,858 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a source gas supply system in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the source gas supply system is interpreted to include the gas supply pipe 232a, the MFC 241a, and the valve 243a as defined in paragraph 0047 and its equivalents.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. The newly added limitation “a diameter of the gas residence suppressing hole is configured to be adjusted” in claim 2 and “a total opening area of the gas residence suppressing holes is configured to be adjusted” in claim 3 are not taught or suggested in the specification or drawings. The specification and drawings only show a gas residence suppressing hole having a fixed diameter or total opening area.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 9, 12, 21, 22, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 are indefinite in that it is not clear how the diameter of the gas residence suppressing hole or the total opening area of the gas residence suppressing hole can be adjusted.
Claim 4 recites the limitation "the gas supply hole" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the gas supply hole" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the first set of a plurality of gas supply holes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the second set of a plurality of gas supply holes" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the first set of a plurality of gas supply holes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the second set of a plurality of gas supply holes" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the gas supply hole" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the gas supply hole" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the gas supply hole" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the gas supply hole" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the set of the plurality of gas supply holes" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 11-13, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga, JP 8-316221, in view of Takagi et al, US Patent 2014/0357058 A1.
Regarding claims 1 and 11, Tominaga teaches a substrate processing apparatus (Figure 1A) comprising: a heater 6 having a cylindrical shape, being vertically installed (Figure 1A); a reaction tube 1 installed inside the heater 2; a processing chamber formed in a cylindrical hollow portion of the reaction tube (Figure 1A), the processing chamber having an exhaust outlet of an exhaust pipe at lower position of the processing chamber (see Figure 1A left side lower corner opposite gas inlet 2A); a boat 3 configured to support a plurality of substrates 4 to be in a horizontal posture and to be arranged in a vertical direction (Figure 1A); and a first gas supply nozzle 2 including: an upstream side pipe 2D standing vertically between an inner wall of the reaction tube 1 and the plurality of substrates 4 to be supported by the boat 3, for introducing a gas; a folded portion 2B connected to a downstream end of the upstream side pipe 2D, for reversing a flowing direction of the gas; and a downstream side pipe 2E connected to a downstream end of the folded portion 2B.
Tominaga differs from the present invention in that Tominaga does not teach a gas residence suppressing hole, disposed at a downstream bottom end of the downstream side pipe, for flowing the gas to an opposite longitudinal direction to an inflow direction of the of the upstream side pipe.
Takagi et al teaches a gas residence suppressing hole (233h in drawings, 248h in specification paragraph 0054), disposed at a downstream end of the pipe, for flowing the gas to a longitudinal direction of the pipe.
The motivation for adding a gas residence suppressing hole disposed at a downstream bottom end of the downstream side pipe of Tominaga is to prevent gas retention for a long time in the nozzle 48 and for flowing the gas to a longitudinal direction of the downstream side pipe as taught by Takagi et al. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the gas residence suppressing hole of Takagi et al to the gas supply pipe of Tominaga.
	Tominaga and Takagi et al differ from the present invention in that they do not teach that the gas residence suppressing hole is configured to adjust the gas flow velocity at the upstream end of the upstream pipe and the downstream end of the downstream pipe to be equal. 
However, a person having ordinary skill in the art at the time of the invention would have known to how determine the optimum or workable ranges of the total area of the gas residence suppressing hole by routine experimentation.  Having determined such optimum or workable ranges, such person would have been motivated to modify Takagi et al to make the size of the gas residence suppressing hole such that it is configured to adjust the gas flow velocity at the upstream end of the upstream pipe and the downstream end of the downstream pipe to be equal.
Applicant is reminded that when a particular parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, the determination of the optimum or workable ranges of the variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  In addition, where the general conditions of such a particular parameter in a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) as well as MPEP § 2144.05 (II)(A).  In the present case, it is well known in the art that the total area of a hole, such as the gas residence suppressing hole, controls the flow of gas through the hole and the residence time of the gas in the gas supply pipe, to that end, the total area of the gas residence suppressing hole is result-effective variables.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Tominaga and Takagi et al to make the size of the gas residence suppressing hole such that it is configured to adjust the gas flow velocity at the upstream end of the upstream pipe and the downstream end of the downstream pipe to be equal. To that end, claims 1 and 11 are obvious in view of Tominaga and Takagi et al.
The Examiner also notes that:
It was held in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), by the Federal Circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  (Also see MPEP 2144.04 (IV)(A))
It has been held that dimensions are not sufficient to patentably distinguish over the prior art. (See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) or MPEP 2144.04 (IV)(A)
Regarding claims 4 and 24, Tominaga and Takagi et al differ from the present invention in that they do not teach that the diameter of the gas residence suppressing hole is formed to be 1.1 to 25 times the diameter of the gas supply hole or the diameter of the gas residence suppressing hole is configured to be 1/90 to less than 1 of the diameter of the upstream side pipe or the downstream side pipe. 
However, a person having ordinary skill in the art at the time of the invention would have known to how determine the optimum or workable ranges of the diameter of the gas residence suppressing hole by routine experimentation.  Having determined such optimum or workable ranges, such person would have been motivated to modify Takagi et al to include the optimum or workable ranges of the diameter of the gas residence suppressing hole.
Applicant is reminded that when a particular parameter is recognized as a result effective variable, i.e., a variable which achieves a recognized result, the determination of the optimum or workable ranges of the variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  In addition, where the general conditions of such a particular parameter in a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) as well as MPEP § 2144.05 (II)(A).  In the present case, it is well known in the art that the diameter of a hole, such as the gas residence suppressing hole, controls the flow of gas through the hole and the residence time of the gas in the gas supply pipe, to that end, the diameter of the gas residence suppressing hole is result effective variables.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Tominaga and Takagi et al such that the diameter of the gas residence suppressing hole is formed to be 1.1 to 25 times the diameter of the gas supply hole, or the diameter of the gas residence suppressing hole is configured to be 1/90 to less than 1 of the diameter of the upstream side pipe or the downstream side pipe. To that end, claims 4 and 24 are obvious in view of Tominaga and Takagi et al.
The Examiner also notes that:
It was held in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), by the Federal Circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  (Also see MPEP 2144.04 (IV)(A))
It has been held that dimensions are not sufficient to patentably distinguish over the prior art. (See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) or MPEP 2144.04 (IV)(A)
Regarding claim 5, Takagi et al teaches the gas residence suppressing hole 233h is comprised of a single hole.
Regarding claim 6, Tominaga and Takagi et al were discussed above and does not teach that the gas residence suppressing hole is comprised of plural holes. It was held in In re Harza (124 USPQ 378) that the duplication of parts is obvious. (See MPEP 2144). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the gas residence suppressing hole such that the gas residence suppressing hole is comprised of plural holes.
	Regarding claim 7, Tominaga teaches the downstream side pipe 2E is configured to extend vertically downward from the folded portion 2B, and the end of pipe 2E is provided below the position of the substrate placed in the processing chamber. Thus the combination of Tominaga and Takagi et al teach that the gas residence suppressing hole is provided below the position of the substrate placed in the processing chamber.
Regarding claim 12, Tominaga teaches a second pair of holes, comprised of a second hole in the first set of the plurality of gas supply holes, and a second hole in the second set of the plurality of gas supply holes, is arranged horizontally in a second plane adjacent to the first plane, for flowing the gas to a second substrate of the plurality of substrates, adjacent to the first substrate.  (Figures 1A and 1C)
Regarding claim 13, Tominaga teaches an upstream end 2A of the first gas supply nozzle 2D is connected to a source gas supply system for supplying a source gas to the processing chamber (inherently required for suppling a gas to be discharged into the processing chamber to the substrates as required in the abstract). 
The limitation “the source gas is at least one selected from the group consisting of an inorganic-based halosilane source gas, an organic-based halosilane source gas, a halogen group-free inorganic- based silane source gas, a halogen group-free organic-based silane source gas, and a halogen group-free amino-based (amine-based) silane source gas” is an intended use of the apparatus. Furthermore, it has been held that: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus “if the prior art apparatus teaches all the structural limitations of the claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Also see MPEP 2114. The apparatus of Tominaga and Takagi et al includes all of the claimed structure and is capable of supplying the claimed source gases to the apparatus of Tominaga.
Regarding claim 21, Tominaga teaches that the gas supply hole is provided only in the downstream side pipe (see Figure 2C).
Regarding claim 22, Tominaga and Takagi et al differ from the present invention in that they do not teach that the gas supply hole is provided only in the upstream side pipe.  It was held that the rearrangement of parts is obvious (see In re Japikse 86 USPQ 70). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to move all of the gas supply holes from both the upstream and downstream pipe to only one of the upstream pipe.
Regarding claim 23, both Tominaga and Takagi et al teach the distal end surface is configured to have a U-shape.  Therefore the combination of Tominaga and Takagi et al would teach that the distal end surface of the downstream side pipe provided with the gas residence suppressing hole 233h is configured to have a U-shape.  
Regarding claim 25, Tominaga teaches a predetermined gap between the end of the downstream pipe 2E and the gas supply hole 10 (Figure 1C). Takagi et al teaches a predetermined gap is provided between the gas residence suppressing hole 233h and the gas supply hole 248d.  Thus the combination of Tominaga and Takagi et al would teach a first predetermined gap is provided between the gas residence suppressing hole and the gas supply hole provided at the lower end of the downstream pipe.
Regarding claim 26, Tominaga teaches a second predetermined gap is provided between the lower end of the folded portion and the gas supply hole provided at the upper end of either one of the downstream side pipe and the downstream side pipe.  
Regarding claim 27, Tominaga and Takagi et al differ from the present invention in that they do not teach that the total area of the gas residence suppressing hole being larger than at least
an area of a gas supply hole of the set of the plurality of gas supply holes, and the total area of the gas residence supplying hole being smaller than a cross-sectional area of the downstream side pipe.
However, a person having ordinary skill in the art at the time of the invention would have known to how determine the optimum or workable ranges of the total area of the gas residence suppressing hole by routine experimentation. Having determined such optimum or workable ranges, such person would have been motivated to modify Takagi et al to include the optimum or workable ranges of the total area of the gas residence suppressing hole.
Applicant is reminded that when a particular parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, the determination of the optimum or workable ranges of the variable might be characterized as routine experimentation. /n re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In addition, where the general conditions of such a particular parameter in a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) as well as MPEP § 2144.05 (II)(A). In the present case, it is well known in the art that the total area of a hole, such as the gas residence suppressing hole, controls the flow of gas through the hole and the residence time of the gas in the gas supply pipe, to that end, the total area of the gas residence suppressing hole is result-effective variables.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Tominaga and Takagi et al to include the total area of the gas residence suppressing hole being larger than at least an area of a gas supply
hole of the set of the plurality of gas supply holes, and the total area of the gas residence supplying hole being smaller than a cross-sectional area of the downstream side pipe. To that end, claim 27 is obvious in view of Tominaga and Takagi et al.
The Examiner also notes that:
a.	It was held in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), by the Federal Circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  (Also see MPEP 2144.04 (IV)(A))
b.	It has been held that dimensions are not sufficient to patentably distinguish over the prior art. (See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) or MPEP 2144.04 (IV)(A)
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga and Takagi et al as applied to claims 1, 4-7, 11-13, and 21-27 above, and further in view of Inoue et al, US Patent Application Publication 2008/0075838 A1.
Tominaga and Takagi et al differs from the present invention in that they do not teach the height of the gas supply hole located at the lowermost of the first set of a plurality of gas supply holes is different from the height of the gas supply hole located at the lowermost of the second set of a plurality of gas supply holes.  
Inoue et al teaches a gas supply nozzle 48 in which the height of the gas supply hole 48A located at the lowermost of the first set of a plurality of gas supply holes is different from the height of the gas supply hole 48B located at the lowermost of the second set of a plurality of gas supply holes (Figure 1).
The motivation for rearranging the gas supply holes of Tominaga and Takagi et al such that the height of the gas supply hole located at the lowermost of the first set of a plurality of gas supply holes is different from the height of the gas supply hole located at the lowermost of the second set of a plurality of gas supply holes is to provide an alternate gas supply hole arrangement as taught by Inoue et al. Furthermore, it was held that the rearrangement of parts is obvious (see In re Japikse 86 USPQ 70).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange the gas supply holes of Tominaga and Takagi et al such that the height of the gas supply hole located at the lowermost of the first set of a plurality of gas supply holes is different from the height of the gas supply hole located at the lowermost of the second set of a plurality of gas supply holes as taught by Inoue et al.
Regarding claim 10, Tominaga and Takagi et al differ from the present invention in that they do not teach that the downstream side pipe is configured to extend below the upstream side pipe.  
Inoue et al teaches that the downstream side pipe (pipe with holes 48B) is configured to extend below the upstream side pipe (pipe with holes 48A). (See Figure 1). 
The motivation for changing the shape of the downstream pipe so that it extends below the upstream side pipe of Tominaga and Takagi et al is to provide an alternate shape of the upstream side pipe and downstream side pipe as taught by Inoue et al. Furthermore, it has been held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious. (See In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966) MPEP 2144.04.IV.B)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the shape of the downstream pipe so that it extends below the upstream side pipe of Tominaga and Takagi et al as taught by Inoue et al.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tominaga and Takagi et al as applied to claims 1, 4-7, 11-13, and 21-27 above, and further in view of Kazumura et al, JP 2014-63959.
Tominaga and Takagi et al differs from the present invention in that they not teach that at least one of the upstream side pipe and the downstream side pipe comprises gas supply holes provided at a predetermined pitch throughout the pipe, and the other comprises gas supply holes partially provided.  
Kazumura et al teaches that the pitch of the gas supply holes can be varied to produce the desired flow of gas along the length of the pipe (Figures 4, 5, 7a-c, and 15a-e).
The motivation for varying the pitch of gas supply holes of Tominaga and Takagi et al such that at least one of the upstream side pipe and the downstream side pipe comprises gas supply holes provided at a predetermined pitch throughout the pipe, and the other comprises gas supply holes partially provided is to provide the desired flow along the length of the pipe as taught by Kazumura et al.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the pitch of gas supply holes of Tominaga and Takagi et al such that at least one of the upstream side pipe and the downstream side pipe comprises gas supply holes provided at a predetermined pitch throughout the pipe, and the other comprises gas supply holes partially as taught by Kazumura et al.
Response to Arguments
Applicant’s arguments, see arguments entitled Claim Rejections - 35 U.S.C. §102/103, filed November 2, 2022, with respect to the 102 and 103 rejection of the  claims in the Final Rejection mailed May, 3, 2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Tominaga, JP 8-316221, in view of Takagi et al, US Patent 2014/0357058 A1.
Applicant's arguments filed November 2, 2022 have been fully considered but they are not persuasive.
In regard to the arguments directed to the interpretation of claim 13 under 112(f), the Examiner disagrees. The arguments are directed to claim 1 which is not being interpreted under 112(f). The only claim limitation being interpreted under 112(f) is “a source gas supply system for supplying a source gas to the processing chamber” in claim 13. It has a nonce term (i.e. system); a linking term (i.e. for) and functional language (i.e. supplying a source gas to the processing chamber). Thus, the limitation “a source gas supply system for supplying a source gas to the processing chamber” in claim 13 is properly interpreted under 112(f).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art teaches the technological background of the invention.  The IDS of July 14, 2020 contains JP6-318556 that could also be used to reject the claims under 35 USC § 103 in view of Takagi et al, US Patent 2014/0357058 A1; and the Examiner believes that the U-shaped nozzle of Inoue et al meets most of the claim limitations and still could be used in a new 103 rejection. These rejections have not been made because it does not provide any additional or different teachings, and if it were applied, would have resulted in an undue multiplication of references.  (See MPEP 707.07(g))  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/
Primary Examiner, Art Unit 1716